United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
U.S. POSTAL SERVICE, FRIENDSHIP
STATION, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Gale R. Thames, for the appellant
Office of Solicitor, for the Director

Docket No. 09-593
Issued: September 14, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 31, 2008 appellant filed a timely appeal from May 20 and December 1,
2008 decisions of the Office of Workers’ Compensation Programs denying his claim for an
emotional condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of the claim.
ISSUE
The issue is whether appellant met his burden of proof in establishing that his emotional
condition was causally related to a compensable employment factor.
FACTUAL HISTORY
On October 17, 2007 appellant, then a 44-year-old customer services manager, filed a
claim for an emotional condition. He alleged that he had a stroke on April 27, 2007 caused by
stress from actions taken by David Pryor, the area manager. Appellant alleged that when he
began his job at the employing establishment, he became aware that the facility had been
performing below standards for several years. He asked Mr. Pryor for assistance in increasing
his staff and obtaining additional training but was told that he did not need any help. Appellant

alleged that Mr. Pryor directed him to work from 4 a.m. to 9:30 p.m., six to seven days a week,
and he was required to be on call at all times. He stated that these directives were not included in
his job description. Appellant alleged that Mr. Pryor constantly bullied, insulted and harassed
him in front of his peers and other employees. On April 27, 2007 during a telephone
conversation with him, Mr. Pryor was hostile and abusive and used offensive language regarding
his job performance. On May 24, 2007 his tone was hostile when he called appellant to discuss
work issues while he was on leave because his mother was undergoing heart surgery. On
June 11, 2007 Mr. Pryor treated appellant in a hostile and disrespectful manner in front of his
subordinates. Appellant informed the postmaster but the abuse continued. On September 18,
2007 Mr. Pryor threatened to terminate him because of his job performance. He alleged that
some of his employees were often detailed to other facilities while his own requests for
assistance were denied.
By letter dated November 30, 2007, the Office asked appellant to submit additional
evidence including a detailed description of the work situations or incidents that contributed to
his emotional condition and a comprehensive medical report from his treating physician with a
rationalized medical opinion as to how the condition was causally related to factors of his
employment.
On December 12, 2007 appellant stated that when he began working at the employing
establishment, Mr. Pryor and the postmaster for the Capital Metro Area tasked him with bringing
the facility up to standards. He repeatedly asked for assistance with personnel and training but
Mr. Pryor told him that he did not need help and to “kick a-- and make my people work.” The
ongoing harassment and pressure to produce improvements at the facility led to appellant’s
emotional condition. Appellant stated that he first became aware of his emotional condition on
October 6, 2007 when he was hospitalized with a diagnosis of several minor strokes.
By decision dated May 20, 2008, the Office denied appellant’s claim on the grounds that
he failed to establish that his emotional condition was causally related to a compensable
employment factor.
On May 29, 2008 appellant requested an oral hearing that was held on
September 16, 2008. He testified that he sought the assistance of union officials regarding his
work problems when he was threatened with termination and had filed Equal Employment
Opportunity (EEO) and Merit Systems Protection Board (MSPB) complaints. There were no
final decisions yet issued regarding his complaints. Appellant submitted medical evidence
containing diagnoses of multiple strokes and a family history of stroke, hypertension, severe high
cholesterol, hypothyroidism secondary to Grave’s disease and dyslipidemia. Subsequent to the
hearing, he submitted a copy of an October 24, 2007 letter to Mr. Pryor requesting work
accommodation for an unspecified medical condition.
By decision dated December 1, 2008, an Office hearing representative affirmed the
May 20, 2008 decision on the grounds that the evidence submitted did not establish any
compensable factors of employment.

2

LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with employment but nevertheless does not come within the
coverage of workers’ compensation. Where the disability results from an employee’s emotional
reaction to her regular or specially assigned work duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
Act.1 On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or her frustration from not being permitted to work in a
particular environment or to hold a particular position.2
Generally, actions of the employing establishment in administrative or personnel matters,
unrelated to the employee’s regular or specially assigned work duties, do not fall within coverage
of the Act. However, where the evidence demonstrates that the employing establishment either
erred or acted abusively in the administration of personnel matters, coverage may be afforded.3
When working conditions are alleged as factors in causing disability, the Office, as part
of its adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment, which may be considered by a physician when
providing an opinion on causal relationship, and which are not deemed compensable factors of
employment and may not be considered.4 When an employee fails to establish a compensable
factor of employment, the Office should make a specific finding in that regard. If an employee
does establish a compensable factor of employment, the Office should then determine whether
the evidence of record substantiates that factor.5 As a rule, allegations alone by an employee are
insufficient to establish a factual basis for an emotional condition claim but rather must be
corroborated by other evidence.6 Where the employee alleges compensable factors of
employment, he must substantiate such allegations with probative and reliable evidence.7 When
the matter asserted is a compensable factor of employment and the evidence of record establishes
the truth of the matter asserted, then the Office must base its decision on an analysis of the
medical evidence.8

1

5 U.S.C. §§ 8101-8193.

2

Lillian Cutler, 28 ECAB 125 (1976).

3

Michael Thomas Plante, 44 ECAB 510 (1993).

4

Dennis J. Balogh, 52 ECAB 232 (2001).

5

Margaret S. Krzycki, 43 ECAB 496 (1992).

6

See Charles E. McAndrews, 55 ECAB 711 (2004).

7

Joel Parker, Sr., 43 ECAB 220 (1991).

8

See Charles D. Edwards, 55 ECAB 258 (2004).

3

ANALYSIS
Several of appellant’s allegations are not established as factual. His allegations that
Mr. Pryor directed him to work from 4 a.m. to 9:30 p.m., six to seven days a week and he was
required to be on call at all times; that Mr. Pryor constantly bullied, insulted and harassed him in
front of other employees; that on April 27, 2007 during a telephone conversation with appellant,
Mr. Pryor was hostile and abusive and used offensive language regarding his job performance;
that on May 24, 2007 his tone was also hostile when he called appellant to discuss work issues
while his mother was undergoing heart surgery; and on June 11, 2007 Mr. Pryor treated him in a
hostile and disrespectful manner in front of his subordinates. The evidence, however, does not
establish these allegations as factual. There are no witness statements or other evidence
establishing that these incidents occurred. Therefore, the allegations do not constitute
compensable factors of employment.
Several of appellant’s allegations involve administrative or personnel matters. When he
began working at the employing establishment, Mr. Pryor and the postmaster for the Capital
Metro Area tasked him with bringing the facility up to standards. Appellant alleged that he
repeatedly asked for assistance with personnel and training to improve performance but
Mr. Pryor told him that he did not need help. The Board has held that an administrative or
personnel matter will be considered to be an employment factor only where the evidence
discloses error or abuse on the part of the employing establishment.9 In determining whether the
employing establishment erred or acted abusively, the Board has examined whether the
employing establishment acted reasonably.10 Appellant alleged that Mr. Pryor erred or acted
abusively in not granting his requests for additional staff and training. However, this allegation
involves an administrative or personnel decision by Mr. Pryor and there is insufficient evidence
to establish error or abuse. Complaints regarding the manner in which a supervisor performs
their duties fall outside the scope of the Act, absent error or abuse.11 Employees may sometimes
dislike administrative or personnel actions taken but a supervisor or manager must be able to
perform their duties. Mere disagreement or dislike of a supervisory or managerial action will not
be compensable, absent error or abuse.12 Appellant failed to establish error or abuse in
management’s assignment of employees or a decision regarding training and this does not
constitute a compensable employment factor. He alleged that some of his employees were
detailed to other facilities while his own requests for assistance were denied. However, the
assignment of employees to perform temporary work at other facilities is an administrative or
personnel matter. Appellant did not provide sufficient evidence of regarding the detailing of
employees to other facilities. Therefore, this allegation does not constitute a compensable
employment factor. Appellant alleged that Mr. Pryor unfairly threatened him with termination
because of his job performance, but provided insufficient evidence of this allegation. Therefore,
it does not constitute a compensable employment factor. Although appellant filed EEO and
9

Id.

10

Janice I. Moore, 53 ECAB 777 (2002).

11

See Marguerite J. Toland, 52 ECAB 294 (2001).

12

Id.

4

MSPB complaints, there are no final decisions of record with findings of error or abuse by
management in the handling of any administrative or personnel matters or any other evidence
establishing error or abuse. Therefore, these allegations do not constitute compensable factors of
employment.
Appellant failed to establish that his emotional condition was causally related to a
compensable factor of employment. Therefore, the Office properly denied his emotional
condition claim.13
CONCLUSION
The Board finds that appellant failed to establish that his emotional condition was
causally related to a compensable factor of employment.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 1 and May 20, 2008 are affirmed.
Issued: September 14, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

See supra note 5 (in the absence of compensable factors of employment, there is no need to address the medical
evidence).

5

